DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, it is not at all clear what is meant by the language “high pressure hydrogen” and “high quality alcohols.”  For example, how is one to know if a given pressure is “high pressure?”  Likewise, how is one to measure and determine whether a particular alcohol is “high quality?”
With respect to claim 2, the claim recites “the catalyst” which renders the claim indefinite inasmuch as claim 1, from which claim 2 depends, recites two different catalysts 
With respect to claim 9, the specification discloses wherein the zeolite is the support (see specification, page 3, line 10; and page 8, line 24).  In this regard, it is not at all clear what is meant by the zeolite “compris[ing] a support.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-3, 5, and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (S. Liu et al., Synthesis of Gasoline-Range Hydrocarbons over Mo/HZSM-5 Catalysts, 357 Appl. Catal. A 18-25 (2009)) in view of Minderhoud (US 4,587,008).
With respect to claims 1, 2, 5, 9, 10, and 13, Liu discloses a process for the production of hydrocarbon fuel products from synthesis gas, wherein chemical reactions (Fischer-Tropsch reactions) in a single reactor system occur over an alcohol-forming catalyst (molybdenum) found in the same matrix as a gasoline-forming catalyst (HZSM-5) and wherein the alcohol-forming catalyst produces alcohols from synthesis gas (see Liu, Abstract).  Liu discloses wherein the chemical reactions produce a hydrocarbon liquid having an aromatics content of about 90% or greater (see Liu, page 21, Table 2) and wherein the alcohol-forming catalyst comprises metal on a HZSM-5 zeolite (see Liu, page 19, left column, first paragraph). 
Liu does not explicitly disclose wherein the process makes use of a steam reformer.
However, Minderhoud discloses a process whereby a stream of light hydrocarbons (C4- hydrocarbons) is first converted by steam reforming into a syngas mixture of carbon monoxide and hydrogen (see Minderhoud, column 1, lines 14-17), and thereafter the syngas mixture is catalytically converted at high temperatures and pressures into a 5+ hydrocarbons and C4- hydrocarbon byproduct (see Minderhoud, column 1, lines 17-20 and 30-33).  Minderhoud explains that the C4- hydrocarbon byproduct can be recycled to the second reactor in order to increase the selectivity towards C5+ hydrocarbons (see Minderhoud, column 1, lines 30-32).
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Liu in order to incorporate the steam reforming process of Minderhoud in order to both: (1) provide a suitable source for the syngas necessary in the process of Liu; and (2) increase the selectivity towards C5+ hydrocarbon production.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Liu as described above because both Liu and Minderhoud are directed to processes for the conversion of syngas into heavier hydrocarbons.     
With respect to claim 3, Liu discloses wherein molybdenum sulfides are active for alcohol synthesis (see Liu, page 19, right column, second paragraph; and page 19, left column, first paragraph). 
With respect to claims 11 and 12, Liu discloses wherein the hydrocarbon fuel products comprise liquid hydrocarbons (including branched alkanes and alkyl-substituted aromatics) and gas hydrocarbons (see Liu, page 19, left column, third paragraph; and right column, fifth paragraph) and wherein the products are separated in a separation unit (see Liu, page 19, left column, third paragraph).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (S. Liu et al., Synthesis of Gasoline-Range Hydrocarbons over Mo/HZSM-5 Catalysts, 357 Appl. Catal. A 18-25 (2009)) in view of Minderhoud (US 4,587,008) and Li (Z. Liu et al., Screening of Alkali-Promoted Vapor-Phase-Synthesized Molybdenum Sulfide Catalysts for the Production of Alcohols from Synthesis Gas, 36 Ind. Eng. Chem. Res. 3085-3093 (1997)).
With respect to claim 4, see discussion supra at paragraph 11. 
Liu does not explicitly disclose wherein the catalyst further comprises a metal modifier selected from the group consisting of Groups 1A and 2A of the Periodic Table.
However, Li discloses a process for the production of alcohols from synthesis gas similar to Liu (see Li, Abstract).  Li explains that alcohols as well as other oxygenates derived from alcohols are viewed as desirable gasoline additives both to improve octane and to reduce engine emissions (see Li, page 3085, left column, first paragraph).  Li notes that doping molybdenum-based synthesis catalysts with alkali metal promoters (e.g., potassium, rubidium, cesium) leads to a catalyst having higher activity for the production of alcohols from syngas (see Li, page 3092, left column, third paragraph).
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Liu to incorporate the alkali metal promoters of Li in the catalyst of Liu, such modification providing a catalyst having higher activity for the production of desirable alcohol constituents.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Liu as described above because both Liu and Li are directed, in part, to processes for the production of alcohols from synthesis gas.  
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (S. Liu et al., Synthesis of Gasoline-Range Hydrocarbons over Mo/HZSM-5 Catalysts, .
With respect to claims 6 and 7, see discussion supra at paragraph 11.
Liu does not explicitly disclose wherein the catalyst is a rhenium-based catalyst.
However, Liu discloses wherein the catalyst is a molybdenum-based catalyst (see Liu, Abstract).  In this regard, Coughlin explains that both molybdenum and rhenium are metals known to catalyze the conversion of syngas to hydrocarbons (see Coughlin, column 3, lines 64-68; and column 4, lines 1-5).
Therefore, the person having ordinary skill in the art would have readily recognized rhenium as a suitable catalyst material for use in place of molybdenum in the catalyst of Liu.  In this regard, Examiner notes that it is prima facie obvious to substitute one prior art element (rhenium) for another prior art element (molybdenum) known to be useful for the exact same purpose (catalyzing the conversion of syngas to hydrocarbons), such substitution yielding nothing more than predictable results.  See MPEP § 2144.06(II); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (S. Liu et al., Synthesis of Gasoline-Range Hydrocarbons over Mo/HZSM-5 Catalysts, 357 Appl. Catal. A 18-25 (2009)) in view of Minderhoud (US 4,587,008), Couglin (US 4,556,645), and Liu (Z. Liu et al., Screening of Alkali-Promoted Vapor-Phase-Synthesized Molybdenum Sulfide Catalysts for the Production of Alcohols from Synthesis Gas, 36 Ind. Eng. Chem. Res. 3085-3093 (1997)).
With respect to claim 8, see discussion supra at paragraphs 15 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771